Title: William Wirt to Thomas Jefferson, 23 October 1816
From: Wirt, William
To: Jefferson, Thomas


          
            Dear Sir
            Richmond October 23. 1816
          
          I now submit to you the last sheets of my sketches of Mr H. which I am sorry to find more numerous than I expected, and I pray you to forgive the very great trouble which I am sincerely ashamed of having imposed on you.—Your remarks have been of
			 great service to me not only by enabling me to correct mistakes in fact, but by putting me on a severe inquisition of my style which I am perfectly aware is too prone to exuberance.—I am afraid
			 that
			 the whole plan is too loose and the narrative too diffuse. Has it struck you in this light and do you think it would gain, in point of animation & interest, by retrenchment &
			 compression?
          I have another question to ask to which I entreat an unreserved answer, and I hope you think too well of my understanding to suppose that I shall be hurt by the answer, whatever it may be. Would you, as a friend, advise me to publish this book or not? It has been written under circumstances so extremely disadvantageous, amid such perpetual interruptions arising from my profession, at almost every step, too, invita Minerva, and I peruse it myself with so little satisfaction, that I am seriously apprehensive it may make shipwreck of what little reputation I possess as a writer. I am not obliged to publish, and I shall be governed on this head by the advice of my friends, who must, from the nature of things be much better qualified to judge of the subject than I am, and who, I hope & believe, think too justly of me to with-hold the expression of their opinions from motives of delicacy.
          Your repose shall never be endangered by any act of mine if I can help it. Immediately on the receipt of your last letter and before the manuscript had met any other eye, I wrote over again the whole passage relative to the first congress, omitting the marks of quotation and removing your name altogether from the communication. If there be any other passage for which I have quoted you and which you think may provoke the
			 strictures of malice or envy, I beg that you will be so good as to suggest it. I am conscious of having made a very free use of your communications. It was natural for me to seek to give this
			 value
			 to my work: but it would be most painful to me to be, in any manner, instrumental in subjecting you to the renewed attacks of your political enemies. It is not enough for me that you despise
			 those
			 attacks: I have no right much less have I the disposition to make this call upon your fortitude: and, besides, the shaft which cannot reach you, never fails to wound and irritate your friends.
			 This
			 was one of the leading causes which made me anxious to submit my manuscript to you first.—Quæ. have I not quoted some passages from you, of which the descendants of our landed aristocracy may take it into their heads to complain? This did not occur to me ’till Mr Wm H. Cabell (than whom you have not a warmer friend) made the suggestion. I have great dependance on his judgment and if the matter occurs to you in the same light, I will send up again the sheets
			 which contain those quotations and get the favor of you to alter them to your own taste.
          My other friends, here, concur in the opinion that every thing personal to Mr Pendleton shall be stricken out; and I shall do it with the greater pleasure, because it would have been very painful to me had I found it my duty to cast a shade upon his memory.
          You will perceive that I have borne very lightly on the errors of Mr Henry’s declining years. He did us much good in his better days and no evils have resulted from his later aberrations. Will not his biographer then be excused in forgetting drawing the veil over them and holding up the brighter side of his character, only, to imitation?
          
            Most respectfully & affectionately Your friend & servant,
            Wm Wirt
          
        